Exhibit 10.5
UGI CORPORATION AMENDED AND RESTATED DIRECTORS’ DEFERRED
COMPENSATION PLAN
(amended and restated as of January 1, 2005)

1.   Background and Purpose.

  1.1   The Directors’ Deferred Compensation Plan (the “Plan”) was adopted
effective as of June 20, 1984. The Plan was adopted and, until April 10, 1992,
maintained by UGI Utilities, Inc., which prior to April 10, 1992 was known as
UGI Corporation (“UGI Utilities”). On April 10, 1992, UGI Utilities became a
subsidiary of New UGI Corporation which was renamed, as of such date, UGI
Corporation. As of April 10, 1992 UGI Corporation assumed sponsorship of the
Plan and all obligations of UGI Utilities hereunder. In connection with the
transfer of Plan sponsorship, pursuant to the authority granted under
Section 6.4, the Plan was amended and restated in its entirety effective as of
April 10, 1992. Pursuant to the authority granted under Section 6.4, the Plan
was amended and restated in its entirety effective as of January 1, 2000, to
reflect certain changes approved by the Board of Directors on December 14, 1999.
The Plan is now amended and restated effective as of January 1, 2005 to comply
with section 409A of the Internal Revenue Code. No future deferrals shall be
permitted under the Plan after December 6, 2005.     1.2   The Plan is intended
to enable each Director of the Company to defer the payment of all or a
specified portion of the compensation otherwise payable in cash for services
rendered as a Director of the Company, until the cessation of the Director’s
services on the Board, the Director’s attainment of a specified age, or the
Director’s death.

2.   Definitions.       For ease of reference, the following definitions will be
used in the Plan:

  2.1   “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 of the General Rules and Regulations under the
Exchange Act.     2.2   “Beneficial Owner” means that a person shall be deemed
the “Beneficial Owner” of any securities: (i) that such person or any of such
person’s Affiliates or Associates, directly or indirectly, has the right to
acquire (whether such right is exercisable immediately or only after the passage
of time) pursuant to any agreement, arrangement or understanding (whether or not
in writing) or upon the exercise of conversion rights, exchange rights, rights,
warrants, or options, or otherwise; provided, however, that a person shall not
be deemed the “Beneficial Owner” of securities tendered pursuant to a

 

 



--------------------------------------------------------------------------------



 



      tender or exchange offer made by such person or any of such person’s
Affiliates or Associates until such tendered securities are accepted for
payment, purchase or exchange; (ii) that such person or any of such person’s
Affiliates or Associates, directly or indirectly, has the right to vote or
dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
including without limitation pursuant to any agreement, arrangement or
understanding, whether or not in writing; provided, however, that a person shall
not be deemed the “Beneficial Owner” of any security under this clause (ii) as a
result of an oral or written agreement, arrangement or understanding to vote
such security if such agreement, arrangement or understanding (A) arises solely
from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not then
reportable by such person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or (iii) that are beneficially owned, directly
or indirectly, by any other person (or any Affiliate or Associate thereof) with
which such person (or any of such person’s Affiliates or Associates) has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in the proviso to clause (ii) above) or disposing of any voting
securities of the Company; provided, however, that nothing in this section shall
cause a person engaged in business as an underwriter of securities to be the
“Beneficial Owner” of any securities acquired through such person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.     2.3   “Board of
Directors”, “Board”, “Directors” or “Director” means, respectively, the Board of
Directors, the Directors or a Director of the Company.     2.4   “Change of
Control” of the Company means (i) any person (except the Director, his
Affiliates and Associates, the Company, any subsidiary of the Company, any
employee benefit plan of the Company or of any subsidiary of the Company, or any
person or entity organized, appointed or established by the Company for or
pursuant to the terms of any such employee benefit plan), together with all
Affiliates and Associates of such person, becomes the Beneficial Owner in the
aggregate of 20% or more of either (A) the then outstanding shares of Common
Stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”); or (ii) individuals who, as of the beginning of any twenty-four
month period, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board, provided that any individual
becoming a director subsequent to the beginning of such period whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is

 

2



--------------------------------------------------------------------------------



 



      in connection with an actual or threatened election contest relating to
the election of the Directors of the Company (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act); or
(iii) consummation by the Company of a reorganization, merger or consolidation
(a “Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
Beneficial Owners of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, Beneficially Own, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be; or (iv) (A) Consummation of a complete liquidation or dissolution of the
Company or (B) sale or other disposition of all or substantially all of the
assets of the Company other than to a corporation with respect to which,
following such sale or disposition, more than 50% of, respectively, the then
outstanding shares of Common Stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors is then owned beneficially, directly or indirectly, by all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be, immediately prior to such sale or
disposition.     2.5   “Code” means the Internal Revenue Code of 1986, as
amended.     2.6   The “Committee” means the Compensation and Management
Development Committee of the Board of Directors as constituted from time to
time.     2.7   “Common Stock” means the common stock of the Company.     2.8  
The “Company” means, prior to April 10, 1992, UGI Utilities. From and after
April 10, 1992, the term “Company” shall mean UGI Corporation, a Pennsylvania
corporation (formerly named New UGI Corporation).     2.9   “Deferred
Compensation Account” or “Accounts” means the separate account established under
the Plan for each Participant, as described in Section 4.1.     2.10   “Exchange
Act” means Securities Exchange Act of 1934, as amended.     2.11   “Notice”
means a written notice given to the Secretary, pursuant to Section 3.2 or a form
substantially in the form of Exhibit A attached hereto.     2.12   “Participant”
means each Director of the Company who participates in the Plan.

 

3



--------------------------------------------------------------------------------



 



  2.13   The “Plan” means the UGI Corporation Directors’ Deferred Compensation
Plan as set forth herein, or as it may be amended from time to time by the
Committee or Board of Directors.     2.14   “Plan Year” means the calendar year.
    2.15   The “Secretary” means the Secretary of the Company who will have
responsibility for those functions assigned to the Secretary under the Plan.    
2.16   “Unforeseeable Emergency” means an “unforeseeable emergency” within the
meaning of Section 409A(a)(2)(B)(ii) of the Code and applicable regulations.

3.   Participation.

  3.1   Each Director is eligible to participate in the Plan except a Director
who is also an employee of the company or any of its subsidiaries or affiliates.
    3.2   Before December 6, 2005, the procedure to participate in the Plan is
as follows:

  (a)   A Director may elect to participate in the Plan by giving a written
Notice to the Secretary (i) not later than 30 days after first being elected to
serve as a Director or, thereafter, (ii) by December 31 prior to the Plan Year
for which the election to participate is to be effective. Such election will
remain in effect until (i) the termination of the Participant’s services as a
Director or (ii) the Participant’s further written Notice to the Secretary of
the termination or the modification of such election.     (b)   An election to
terminate or modify a prior election to defer compensation will be effective at
the start of the Plan Year and must be made by the Participant prior to the Plan
Year to which such compensation pertains.

4.   Compensation Deferred.

  4.1   Before December 6, 2005, a Participant may elect to defer the receipt of
all or a specified portion of the compensation otherwise payable in cash for
services rendered as a Director of the Company. Such compensation includes
retainer fees for service on the Board and Board committees of the Company and
fees for attendance at meetings of the Board and Board committees of the
Company, but does not include travel expense allowances, other expense
reimbursement, or non-cash compensation. No future deferrals shall be permitted
under the Plan after December 6, 2005.     4.2   An unfunded Deferred
Compensation Account will be established for each Participant and the
compensation that the Participant elects to defer under the Plan will be
credited to that Account. Each such credit will be made to the Account as of the
last day of the month during which such compensation would have otherwise been
payable to the Participant in cash.

 

4



--------------------------------------------------------------------------------



 



  4.3   Compensation deferred under the Plan is assumed to earn interest at a
market rate determined by the Committee for each year during the period in which
compensation is deferred. Each Participant will be notified of this rate
annually. Notwithstanding the foregoing, the Committee may at any time or from
time to time change or otherwise modify the basis or the method for calculating
and crediting such interest, provided that the change or modification does not
adversely affect the balance of any Participant’s Account at the time of the
change or modification.     4.4   Each Participant will receive a statement of
the balance in the Participant’s Account at the end of each Plan Year as
promptly as practicable thereafter.

5.   Payment of Deferred Compensation.

  5.1   Upon the termination of a Participant’s services as a Director, the
balance in the Participant’s Account will be paid in accordance with the method
and at the time or times elected by the Participant by the Notice in effect at
the time each portion of the Participant’s compensation was deferred and
credited to such Account.     5.2   In the event of a Change of Control of the
Company, the Participant’s Account will be paid in cash as soon as practicable
following the Change of Control, but in no event later than December 31 of the
year in which the Change of Control occurs. Notwithstanding the foregoing, if
payment of the Participant’s Account upon a Change of Control would violate the
applicable requirements of section 409A of the Code, the Participant’s Account
shall be paid upon the termination of the Participant’s service as a Director or
death as described in Sections 5.1 and 5.4, instead of upon the Change of
Control under this Section 5.2.     5.3   Notwithstanding any other provisions
of this Plan, if the Committee determines, after consideration of a
Participant’s application, that the Participant has an Unforeseeable Emergency,
the Committee may, in its sole and absolute discretion, direct that all or a
portion of the balance of the Participant’s Account be paid to the Participant.
The payment will be made in the manner and at the time specified by the
Committee. A Participant’s eligibility for a distribution under this Section 5.4
shall be determined by the Committee in accordance with the provisions of
section 409A of the Code. The amount distributed to a Participant shall not
exceed the amount necessary to meet the Unforeseeable Emergency, including
amounts necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution. No Participant who is
also a member of the Committee may in any way take part in any decision
pertaining to a request for payment made by that Participant under this
Section 5.4.

 

5



--------------------------------------------------------------------------------



 



  5.4   In the event of a Participant’s death before the balance in the
Participant’s Account is fully paid out, payment of such balance will be made to
the beneficiary or beneficiaries designated by the Participant or, if the
Participant has made no such designation or no beneficiary survives, to the
Participant’s estate. In either case, such payment will be made in a lump sum
payment; provided, that such lump sum payment must be made no later than January
of the calendar year following the Participant’s death.     5.5  
Notwithstanding anything in the Plan to the contrary, all payments to be made
under the Plan shall be consistent with section 409A of the Code.

6.   General.

  6.1   The right of any Participant, beneficiary or estate to receive payment
of any unpaid balance in the Participant’s Account will be an unsecured claim
against the general assets of the Company.     6.2   During a Participant’s
lifetime, any payment under the Plan will be made only to the Participant. No
sum or other interest under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt by a Participant or any beneficiary under the Plan to do
so shall be void. No interest under the Plan shall in any manner be liable for
or subject to the debts, contracts, liabilities, engagements or torts of a
Participant or beneficiary entitled thereto.     6.3   Except as otherwise
provided herein, the Plan will be administered by the Committee which will have
the authority, subject to the express provisions of the Plan, to adopt, amend
and rescind rules and regulations relating to the Plan, and to interpret,
construe and implement the provisions of the Plan.     6.4   The Plan may at any
time or from time to time be amended, modified, or terminated by the Committee,
provided that no amendment, modification or termination may (i) adversely affect
the balance in a Participant’s Account without the Participant’s consent or
(ii) permit payment of such balance prior to the date specified pursuant to
Section 5.1 (except for payments provided for in Section 5.2, 5.3 or 5.4).

 

6



--------------------------------------------------------------------------------



 



UGI CORPORATION AMENDED AND RESTATED
DIRECTORS’ DEFERRED COMPENSATION PLAN
(Amended and Restated as of January 1, 2005)
DEFERRAL NOTICE AND DISTRIBUTION ELECTION FORM

     
Name 
   
 
 
 
   
Address 
   
 
 
 
   
Daytime Phone Number 
 
 
   

Pursuant to the terms and conditions of the UGI Corporation Amended and Restated
Directors’ Deferred Compensation (the “Plan”), I hereby agree to elect to defer
the payment of all or a specified portion of my retainer and other fees
(“compensation”) (excluding travel expense allowances, other expense
reimbursement, or non-cash compensation) otherwise payable to me for my services
rendered as a Director of the UGI Corporation (the “Company”), to be earned in
the next calendar year.
Note: No deferrals shall be permitted under the Plan after December 6, 2005. You
should review the Plan document for a complete description of how the Plan
works. The capitalized terms used below are defined in the Plan. This Notice is
subject to the terms and conditions of the Plan, which are incorporated herein
by reference. Please complete and return this form to the Corporate Secretary,
UGI Corporation, 460 Gulph Road, King of Prussia, PA 19406.
I. AMOUNT OF DEFERRAL

  •   I elect to defer                     % of my compensation to be earned in
                    .     •   I elect to defer $                     of my
compensation to be earned in                     .     •   I elect to defer all
of my compensation to be earned in                     .

I. TIME AND FORM OF PAYMENT (After Termination from Service)
I elect to have my Deferred Compensation Account balance distributed as follows
following the termination of my services as a Director:

  A.   Lump Sum Payment:

  •   My Deferred Compensation Account balance will be distributed to me in a
lump sum payment.

  B.   Installment Payments Over Five Years:

  •   Payments of my Deferred Compensation Account balance will be distributed
to me in annual installments over                      years.

Note: These elections are irrevocable. In the event of a Change of Control of
the Company, your Deferred Compensation Account balance will be paid in
accordance with the terms of the Plan.

 

 



--------------------------------------------------------------------------------



 



II. BENEFICIARY DESIGNATION
Note: If you die before receiving your entire Account balance, your Deferred
Compensation Account balance under the Plan will be payable to your designated
beneficiary. If you designate more than one beneficiary, you should make sure
that the percentages add up to 100%.
Beneficiary Designation: I designate the following persons to be the beneficiary
of my Deferred Compensation Account balance if I die after the termination of my
services as a Director of the Company. If any designated beneficiary is not
living (or is not in existence) at my death, then that beneficiary’s share shall
be allocated pro rata to the other surviving beneficiaries. If no designated
beneficiary is living (or is in existence) at my death, then my beneficiary
shall be my estate. (Note: If more than one beneficiary is named, please
indicate the percentage to be paid to each.)

               
 
            %            
Name
  Street          
 
                     
Relationship
  City   State   Zip  
 
             
 
            %            
Name
  Street          
 
                     
Relationship
  City   State   Zip  

The foregoing beneficiary designation supersedes and replaces any previous
beneficiary designation that I may have made under the Plan.
III. ACKNOWLEDGMENT AND SIGNATURE
By signing this Notice, I understand that these elections are made in accordance
with and are subject to the terms of the Plan. I understand and agree that the
Committee (as defined in the Plan) shall have full power and express
discretionary authority to interpret and administer the Plan and to make all
determinations with respect to the Plan. All actions taken by the Committee
shall be final, conclusive and binding upon all participants, beneficiaries,
spouses and all other persons having an interest therein.
These elections are irrevocable and are subject to the terms of the Plan.

     
 
   
Date
  Name

 

A-2